Name: Council Decision (CFSP) 2017/412 of 7 March 2017 amending Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic
 Type: Decision
 Subject Matter: Africa;  international trade;  international affairs;  technology and technical regulations;  international security;  criminal law;  defence
 Date Published: 2017-03-09

 9.3.2017 EN Official Journal of the European Union L 63/102 COUNCIL DECISION (CFSP) 2017/412 of 7 March 2017 amending Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 23 December 2013, the Council adopted Decision 2013/798/CFSP (1). (2) On 27 January 2017, the United Nations Security Council adopted Resolution 2339 (2017) (UNSCR 2339 (2017)). (3) UNSCR 2339 (2017) provides for certain amendments to the exemptions to the arms embargo as well as to the designation criteria relating to persons and entities subject to sanctions. (4) Further Union action is needed in order to implement certain measures. (5) Decision 2013/798/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/798/CFSP is amended as follows: (1) Article 2 is replaced by the following: Article 2 Article 1 shall not apply to: (a) the sale, supply, transfer or export of arms and related materiel, and the provision of related technical assistance or financing and financial assistance, intended solely for the support of or use by the United Nations Multidimensional Integrated Stabilization Mission in the CAR (Minusca), the African Union Regional Task Force (AU-RTF), and the Union missions and the French forces deployed in the CAR; (b) the sale, supply, transfer or export of non-lethal equipment and provision of assistance, including operational and non-operational training to the CAR security forces, including State civilian law enforcement institutions, intended solely for support of or use in the CAR process of Security Sector Reform (SSR), in coordination with Minusca, and as notified in advance to the Committee established pursuant to paragraph 57 of UNSCR 2127 (2013) (the Committee); (c) the sale, supply, transfer or export of arms and related materiel brought into the CAR by Chadian or Sudanese forces solely for their use in international patrols of the tripartite force established on 23 May 2011 in Khartoum by the CAR, Chad and Sudan, to enhance security in the common border areas, in cooperation with Minusca, as approved in advance by the Committee; (d) the sale, supply, transfer or export of non-lethal military equipment intended solely for humanitarian or protective use, and related technical assistance or training, as approved in advance by the Committee; (e) the sale, supply, transfer or export of protective clothing, including flak jackets and military helmets, temporarily exported to the CAR by United Nations personnel, personnel of the Union or its Member States, representatives of the media and humanitarian and development workers and associated personnel, for their personal use only; (f) the sale, supply, transfer or export of small arms and other related equipment intended solely for use in international patrols providing security in the Sangha River Tri-national Protected Area to defend against poaching, smuggling of ivory and arms, and other activities contrary to the national laws of the CAR or the CAR's international legal obligations, as notified in advance to the Committee; (g) the sale, supply, transfer or export of arms and other related lethal equipment to the CAR security forces, including State civilian law enforcement institutions, intended solely for support of or use in the CAR process of SSR, as approved in advance by the Committee; or (h) other sale, supply, transfer or export of arms and related materiel, or provision of assistance or personnel, as approved in advance by the Committee.. (2) in Article 2a, paragraph 1 is replaced by the following: 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of the persons designated by the Committee as: (a) engaging in or providing support for acts that undermine the peace, stability or security of the CAR, including acts that threaten or impede the stabilization and reconciliation process or that fuel violence; (b) acting in violation of the arms embargo established in paragraph 54 of UNSCR 2127 (2013) and Article 1 of this Decision, or as having directly or indirectly supplied, sold, or transferred to armed groups or criminal networks in the CAR, or as having been the recipient of arms or any related materiel, or any technical advice, training, or assistance, including financing and financial assistance, related to violent activities of armed groups or criminal networks in the CAR; (c) involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, in the CAR, including, targeting of civilians, ethnic- or religious-based attacks, attacks on schools and hospitals, and abduction and forced displacement; (d) involved in planning, directing or committing acts involving sexual and gender-based violence in the CAR; (e) recruiting or using children in armed conflict in the CAR, in violation of applicable international law; (f) providing support for armed groups or criminal networks through the illicit exploitation or trade of natural resources, including diamonds, gold, wildlife as well as wildlife products in or from the CAR; (g) obstructing the delivery of humanitarian assistance to the CAR, or access to, or distribution of, humanitarian assistance in the CAR; (h) involved in planning, directing, sponsoring, or conducting attacks against United Nations missions or international security presences, including Minusca, the Union missions and French operations which support them; (i) being leaders of an entity designated by the Committee, or having provided support to, or acted for or on behalf of, or at the direction of a person or an entity designated by the Committee, or an entity owned or controlled by a person or entity designated by the Committee, as listed in the Annex to this Decision.. (3) Article 2b is amended as follows: (a) paragraph 1 is replaced by the following: 1. All funds and economic resources owned or controlled directly or indirectly by the persons and entities designated by the Committee and listed in the Annex as: (a) engaging in or providing support for acts that undermine the peace, stability or security of the CAR, including acts that threaten or impede the stabilization and reconciliation process or that fuel violence; (b) acting in violation of the arms embargo established in paragraph 54 of UNSCR 2127 (2013) and Article 1 of this Decision, or as having directly or indirectly supplied, sold, or transferred to armed groups or criminal networks in the CAR, or as having been the recipient of arms or any related materiel, or any technical advice, training, or assistance, including financing and financial assistance, related to violent activities of armed groups or criminal networks in the CAR; (c) involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, in the CAR, including, targeting of civilians, ethnic- or religious-based attacks, attacks on schools and hospitals, and abduction and forced displacement; (d) involved in planning, directing or committing acts involving sexual and gender-based violence in the CAR; (e) recruiting or using children in armed conflict in the CAR, in violation of applicable international law; (f) providing support for armed groups or criminal networks through the illicit exploitation or trade of natural resources, including diamonds, gold, wildlife as well as wildlife products in or from the CAR; (g) obstructing the delivery of humanitarian assistance to the CAR, or access to, or distribution of, humanitarian assistance in the CAR; (h) involved in planning, directing, sponsoring, or conducting attacks against United Nations missions or international security presences, including Minusca, the Union missions and French operations which support them; (i) being leaders of an entity designated by the Committee, or having provided support to, or acted for or on behalf of, or at the direction of a person or an entity designated by the Committee, or an entity owned or controlled by a person or entity designated by the Committee, shall be frozen.; (b) paragraph 4 is replaced by the following: 4. A Member State may also allow for exemptions from the measures referred to in paragraphs 1 and 2 in respect of funds and economic resources which are: (a) necessary for extraordinary expenses, after notification by the Member State concerned to the Committee and approval by the latter; (b) the subject of a judicial, administrative or arbitral lien or judgment, in which case the funds and economic resources may be used to satisfy that lien or judgment provided that the lien or judgment was entered into prior to 27 January 2017, and is not for the benefit of a person or entity referred to in this Article, after notification by the Member State concerned to the Committee.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 7 March 2017. For the Council The President L. GRECH (1) Council Decision 2013/798/CFSP of 23 December 2013 concerning restrictive measures against the Central African Republic (OJ L 352, 24.12.2013, p. 51).